Citation Nr: 0738440	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-32 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the appellant is eligible for Department of Veterans 
Affairs (VA) nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from 
September 1966 to February 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 decision of a VA Regional Office (RO).  A 
notice of disagreement was filed in March 2004, a statement 
of the case was issued in July 2005, and a substantive appeal 
was received in September 2005.    


FINDING OF FACT

The appellant did not have qualifying active service for 
purposes of VA nonservice-connected pension benefits.


CONCLUSION OF LAW

Basic eligibility for VA nonservice-connected pension 
benefits is not established. 38 U.S.C.A. §§ 101(2), 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the appellant in a VCAA letter issued in March 
2003.  The letter predated the March 2003 rating decision.  
See id.  The VCAA letter notified the appellant of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The March 
2003 letter has clearly advised the appellant of the evidence 
necessary to substantiate his claim. 

The Board finds that additional notice is not required by the 
facts of this particular case.  The only issue before the 
Board is whether the appellant had qualifying service for the 
benefits sought.  The record includes service personnel 
records and private medical records.  Because qualifying 
service and how it may be established are outlined in statute 
and regulation, the Board's review is limited to 
interpretation of the pertinent law and regulations.  Because 
this case turns entirely upon legal criteria, and there is no 
dispute as to the factual predicate, there is no indication 
of any further evidentiary development which would be 
pertinent.  There is no further factual development, whether 
performed by the appellant or by VA, that could show that the 
appellant is eligible for VA benefits.  When the law and not 
the evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002) (VCAA not applicable to a claim for nonservice-
connected pension when the claimant did not serve on active 
duty during a period of war.)

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  Thus, 
regarding the appellant's claim, the Board finds that the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled to the extent necessary.  No additional 
assistance or notification to the appellant regarding this 
issue is required based on the facts of the instant case.

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
appellant's claim.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law and 
regulations when it adjudicated the claim below, and the 
Board will do the same.  As such, there has been no prejudice 
to the claimant that would warrant a remand, and the 
claimant's procedural rights have not been abridged.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Criteria & Analysis

In February 2003, the appellant filed a claim for VA pension 
benefits.  The claim form expressly shows that the appellant 
was not also filing a claim for VA compensation benefits.  
The RO denied the pension claim, and the present appeal 
ensued. 

The appellant contends that he is eligible for VA nonservice-
connected pension benefits because he had service in the 
United States Coast Guard during the Vietnam Era.  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).  Active military, naval, and air 
service includes full-time active duty; any period of active 
duty for training during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in 
the line of duty; and any period of inactive duty for 
training during which the individual concerned was disabled 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a).

Active duty, inter alia, means full-time duty in the Armed 
Forces, other than active duty for training. 38 U.S.C.A. §§ 
101(21) (West 2002); 38 C.F.R. § 3.6(b).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a Department of Defense (DD) Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate United States service department under the 
following conditions: (1) the evidence is a document issued 
by the United States service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

A review of the record shows that the appellant submitted a 
DD Form 214 as evidence of service and character of 
discharge.  On one part of the DD Form 214, it is indicated 
that the appellant served on active duty from September 1966 
to February 1967.  However, under the section for the reason 
for discharge, it is reported that the appellant was 
discharged from initial active duty training following 
fulfillment of such training.  In support of his claim, the 
appellant has submitted copies of his service personnel 
records, which reflect that the appellant's entire tour of 
active service consisted of initial active duty for training.  

Based on the evidence of record, the Board must conclude that 
the appellant did not have qualifying service for nonservice-
connected pension benefit purposes.  The Board acknowledges 
that the DD Form 214 does refer to active service in sectin 
24 for the statement of service, but the reason for 
separation in section 11a of that Form as well as the 
totality of the personnel records clarify that the 
appellant's service during the period in question consisted 
solely of active duty for training.  Furthermore, the 
appellant has not claimed, nor does the evidence suggest, 
that he has a disability causally related to his active duty 
for training or inactive duty for training as contemplated by 
38 U.S.C.A. § 101(24).  The appellant does not have the 
status of a veteran for nonservice-connected pension benefit 
purposes.  

Based on the foregoing, the claim for nonservice-connected 
pension benefits must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107 (West 
2002).



ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


